 



AGREEMENT

 

This AGREEMENT (this “Agreement”), dated as of May 30, 2014 (the “Effective
Date”) is by and between PETRO RIVER OIL CORP., a Delaware corporation (“Petro”)
and PEARSONIA WEST INVESTMENT GROUP, LLC, a Delaware limited liability company
(“Pearsonia West”).

 

WHEREAS, Petro has agreed to purchase, pursuant to that certain Subscription
Agreement, dated May 30, 2014, 500 of the Series A Units of Bandolier Energy LLC
(the “Petro Series A Units”); and

 

WHEREAS, the acquisition of the Petro Series A Units by Petro would not have
been possible but for the acquisition by Pearsonia West of 440 Series A Units of
Bandolier Energy LLC (the “Pearsonia Series A Units”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, intending to be legally bound,
the parties hereto agree as follows:

 

1. Exchange of Pearsonia Series A Units. Petro hereby agrees that the Members of
Pearsonia West, as that term is defined in the Limited Liability Company
Agreement of Pearsonia West, dated as of May 30, 2014 (the “LLC Agreement”),
may, at any time before May 30, 2017, exchange their pro rata portion of the
Pearsonia Series A Units for shares of common stock, par value $0.00001 per
share, of Petro (the “Common Stock”), at a ratio of $0.08 per share, upon the
terms and subject to the conditions set forth in the LLC Agreement (each, an
“Exchange”).

 

2. Adjustment of Exchange Ratio. The exchange ratio of $0.08 per share is
subject to adjustment in the event of any reverse stock split or stock dividend
by Petro.

 

3. Forfeiture of Pearsonia Series A Units. Pearsonia hereby agrees that, upon an
Exchange by one of its Members, it will provide, or cause to be provided by
Bandolier Energy LLC, to Petro a certificate representing the Pearsonia Series A
Units being exchanged by such Member for Common Stock, together with all duly
executed documents required to effectuate the transfer of such Pearsonia Series
A Units to Petro.

 

4. Entire Agreement. This Agreement constitutes the sole and entire agreement of
the parties to this Agreement with respect to the subject matter contained
herein, and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter.

 

5. Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. Except as
otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

 

 

 

6. Severability. If any term or provision of this Agreement is held to be
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the maximum extent permitted by law.

 

7. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of New York, without giving effect to any choice of
law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of laws of any jurisdiction other
than those of the State of New York.

 

8. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

 

9. Further Assurances. Each party to this Agreement hereby agrees, without
further consideration, execute and deliver, or cause to be executed and
delivered, such additional documents, instruments, conveyances and assurances
and take such further action as may be necessary or conducive to do the full
performance of the terms and provisions of this Agreement.

 

10. Associated Costs. Except as otherwise expressly provided herein, each party
hereto shall pay its own fees, costs and expenses incurred in connection
herewith and with the transactions contemplated hereby, including the fees,
costs and expenses of its due diligence, financial advisors, accountants and
counsel

 

[signature page follows]

 

2

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

  PETRO RIVER OIL CORP.         By: /s/ Scot Cohen   Name: Scot Cohen   Title:
Executive Chairman         PEARSONIA WEST INVESTMENT GROUP, LLC         By: /s/
Scot Cohen   Name: Scot Cohen   Title: Manager

 

3

 

 

